DETAILED ACTION
Applicant's response to the Office Final Action filed on 3/23/2022 is acknowledged.
Applicant amended claims 16 and 30; and cancelled claims 36 and 38.
Applicant added claims 39 and 40.

Allowable Subject Matter
Claims 16-20, 22-31, 34, 35, 37, 39, and 40 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 16 would be allowable because a closest prior art, Lee et al. (US 2017/0200651), discloses the source/drain region (SD in Fig. 13B), the second gate structure (SFP1 in Fig. 13B), and the first body region (portion of AF on the right side of SFP2 in Fig. 13B) but fails to disclose a lateral distance between the source/drain region and the second gate structure is substantially the same as a lateral distance between the first body region and the second gate structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for manufacturing a semiconductor device comprising: a lateral distance between the source/drain region and the second gate structure is substantially the same as a lateral distance between the first body region and the second gate structure in combination with other elements of claim 16.
In addition, claim 23 would be allowable because a closest prior art, Shin et al. (US 2015/0214341), discloses an insulator layer (“first isolation insulating layer” in paragraph 0205); and an isolation structure 24 (Fig. 8FC, paragraph 0077) in the second semiconductive layer (“upper semiconductor layer” in paragraph 0205) but fails to disclose an isolation structure in contact with the insulator layer such that the isolation structure defines an active region in the second semiconductive layer; and forming a contact over the active region and adjacent to the second semiconductive gate structure and the metal gate structure.  Additionally, the prior art does not teach or suggest a method comprising: forming an isolation structure in contact with the insulator layer such that the isolation structure defines an active region in the second semiconductive layer in combination with other elements of claim 23.
Furthermore, claim 30 would be allowable because a closest prior art, Lee et al. (US 2017/0200651), discloses a first metal gate structure (left GE in Fig. 16B, paragraph 0139);  a second metal gate structure (right GE in Fig. 16B, paragraph 0139); and the second dummy gate structure (117 in Fig. 11A) but fails to disclose the first metal gate structure, the second metal gate structure, and the second dummy gate structure form an H-shape in the top view. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first metal gate structure, the second metal gate structure, and the second dummy gate structure form an H-shape in the top view in combination with other elements of claim 30.

A closest prior art, Lee et al. (US 2017/0200651), discloses a method for manufacturing a semiconductor device comprising: forming an active region (AF and AP in Fig. 13B, paragraph 0131) in a substrate (100, AP, and AF in Fig. 13B, paragraph 0129); forming a first gate structure (SFP2 in Fig. 13B, paragraph 0131) and a second gate structure (SFP1 in Fig. 13B, paragraph 0131) above the active region (AF and AP in Fig. 13B), wherein the first (SFP2 in Fig. 13) and second gate structures (SFP1 in Fig. 13) comprise a same material (see “poly-silicon layer” in paragraph 0128) and extend in different directions (see paragraph 0048); forming a source/drain region (SD in Fig. 13B, paragraph 0131) and a first body region (portion of AF on the right side of SFP2 in Fig. 13B) in the active region and on opposite sides of the first gate structure (SFP2 in Fig. 13B); and replacing the second gate structure (SFP1 in Fig. 13B) with a third gate structure (GE in Fig. 16B, paragraph 0139), wherein the first (see “poly-silicon layer” in paragraph 0128) and third gate structure (see “metal” in paragraph 0058) comprise different materials but fails to teach a bottom surface of the first gate structure is higher than a top surface of the active region; wherein a lateral distance between the source/drain region and the second gate structure is substantially the same as a lateral distance between the first body region and the second gate structure as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-20, 22, 37, and 39 depend on claim 16.
In addition, a closest prior art, Shin et al. (US 2015/0214341), discloses a method comprising: providing a semiconductor-on-insulator substrate (10 and 22 in Fig. 8FA, paragraph 0205, wherein “SOI”) comprising a first semiconductive layer (“lower semiconductor layer” in paragraph 0205), an insulator layer (“first isolation insulating layer” in paragraph 0205) over the first semiconductive layer, and a second semiconductive layer (“upper semiconductor layer” in paragraph 0205) over the insulator layer; forming an isolation structure 24 (Fig. 8FC, paragraph 0077) in the second semiconductive layer (“upper semiconductor layer” in paragraph 0205) and in contact with the insulator layer such that the isolation structure 24 (Fig. 8FC) defines an active region 20a (Fig. 8FC, paragraph 0080) in the second semiconductive layer; forming a first semiconductive gate structure 30a (Fig. 8FA, paragraph 0153) and a second semiconductive gate structure 30c (Fig. 8FA, paragraph 0153) over the semiconductor-on-insulator substrate 100 (Fig. 8FA), such that the first semiconductive gate structure 30a (Fig. 8FC) is directly over the isolation structure 24 (Fig. 8FC) and a portion of the second semiconductive gate structure 30c (Fig. 8FA) is directly over the active region 22 (Fig. 8FA, paragraph 0089); replacing the first semiconductive gate structure 30a (Fig. 8FA) with a metal gate structure 90a (Fig. 8MA, paragraph 0094); and forming a contact 42 (Fig. 8MA, paragraph 0119) over the active region 22 (Fig. 8MA) and adjacent to the second semiconductive gate structure and the metal gate structure but fails to teach forming an isolation structure in contact with the insulator layer such that the isolation structure defines an active region in the second semiconductive layer; and forming a contact over the active region and adjacent to the second semiconductive gate structure and the metal gate structure as the context of claim 23. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 24-29 depend on claim 23.
Furthermore, a closest prior art, Lee et al. (US 2017/0200651), discloses a method comprising: forming an isolation structure (ST in Fig. 13B, paragraph 0055) in a substrate 100 (Fig. 13B, paragraph 0051) to define an active region (AF and AP in Fig. 13B, paragraph 0131) in the substrate (100, AP, and AF in Fig. 13B, paragraph 0129); forming a first dummy gate structure (left SFP1 in Fig. 13B, paragraph 0131), a second dummy gate structure (SFP2 in Fig. 13B, paragraph 0131), and a third dummy gate structure (right SFP1 in Fig. 13B, paragraph 0131) over the substrate 100 (Fig. 13B), wherein the second dummy gate structure (SFP2 in Fig. 13B) extends from a sidewall of the first dummy gate structure (left SFP1 in Fig. 13B) towards a sidewall of the third dummy gate structure (right SFP1 in Fig. 13B); replacing the first dummy gate structure (left SFP1 in Fig. 13B) with a first metal gate structure (left GE in Fig. 16B, paragraph 0139); replacing the third dummy gate structure (right SFP1 in Fig. 13B) with a second metal gate structure (right GE in Fig. 16B, paragraph 0139); depositing a dielectric layer 122 (Fig. 11A, paragraph 0073) over the first metal gate structure (left GE in Fig. 11A), the second metal gate structure (right GE in Fig. 11A), and the second dummy gate structure (117 in Fig. 11A); and 7forming a contact 130 (Fig. 11A, paragraph 0074) passing through the dielectric layer 122 (Fig. 11A) to the active region (AF and AP in Fig. 11A) but fails to teach an entire of the first metal gate structure does not overlap the active region in a top view; wherein the first metal gate structure, the second metal gate structure, and the second dummy gate structure form an H-shape in the top view as the context of claim 30. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 31, 34, 35, and 40 depend on claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813